Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Final Office Action.  Claims 1-31 are pending in this application and have been rejected below.      

			Response to Amendments
Applicant’s amendments are acknowledged.  
	
Response to Arguments
Suggestion for 101 – integrating 0012 use of email/password into inventive concept; integrating 0093(bottom)- the use of the GUI dashboard with selections of account and selection of button for check-out, and using the account;  
103 –integrating the time period that is pre-stored that configures the monitoring in Claim 9 (0059) - “ The memory also included monitoring time period information 254 which can include a value indicating how long a particular type of information or activity should be monitored before the results of the monitoring are used for controlling updating of the user test account inventory 224. For example the number of unused accounts of a particular type may be monitored for a first time period indicated in information set 254 while information 254 may indicate that search results should be monitored for a second period of time which is different from said first period of time before the results of such monitoring are used to predict future account usage.” 			Alternatively, Examiner suggests incorporating this value into Claim 11 and indicating “the at least one previously conducted search” is within this time period. “Not satisfying a search” can also be narrowed to distinguish from the art.  
Applicant’s arguments with respect to 101 Rejection have been fully considered but are not persuasive.  
Applicant argues various claims related to the technical problem of automated test management, storage and use of accounts: 
    PNG
    media_image1.png
    72
    728
    media_image1.png
    Greyscale
 
Examiner responds with respect to monitoring test account usage data, storing test account usage information and an inventory of test accounts, and data updates, these elements are directed to retrieving and storing and amount to insignificant extrasolution data gathering/storing activities to the judicial exception.  
The performing of a search in Claims 7 (retrieving data), monitoring of searches and search results in Claims 10-11 (retrieving data) of the account data and adding or deleting (updating data) in Claims 2-14 and 16-18 - amount to insignificant extrasolution gathering/storing activities to the judicial exception.  The “automatically” in Claims 4-6, 9, 18-19 is nothing more than applying the abstract idea with a generic computer component.
The monitoring test account usage data, the elements for retrieving and storing data amount to well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(ll).
The performing of a search in Claims 7 (retrieving data), monitoring of searches and search results in Claims 10-11 (retrieving data) of the account data and adding or deleting (updating data) in Claims 2-14 and 16-18 amount to well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(ll). The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. (ie. electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  MPEP 2106.05(d).  The “automatically” in Claims 5, 6, 9, 18-19 is nothing more than generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
Applicant argues the system efficiency can be improved and increased efficiency of memory resources achieved by altering “inventory’ of test accounts.”
Examiner responds the Spec does not provide the details on how altering the inventory of accounts leads to improved system efficiency.  Under BRI, the altering of inventory is a generic update (ie. electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  MPEP 2106.05(d)   

    PNG
    media_image2.png
    108
    700
    media_image2.png
    Greyscale

In Bascom the claims illustrated an inventive concept that set forth a particular non-conventional arrangement of conventional elements that was essential to the implementation of the steps in a particular order.  The inventive concept described and claimed in Bascom is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.”  Contrary to this decision, the instant application’s claims merely recite generic computer elements by which the steps are executed, there is not a non-conventional arrangement of the computer elements, but instead a generic computer merely applies the abstract idea.  Under BRI, adding/deleting accounts is a generic update of the data (See MPEP – iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  MPEP 2106.05(d)   
While Appellants might have improved a business process for managing of accounts this improvement does not necessarily provide non-generic/non-conventional combination of elements.

    PNG
    media_image3.png
    263
    697
    media_image3.png
    Greyscale

Simply reciting limitations that narrow an abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 11 (Fed Cir. May 15, 2018).
Examiner notes the Spec does not explain “how” changing the number of accounts affects a technology or technical field.  Under BRI, the change in accounts is a generic update.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  – iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  MPEP 2106.05(d))   
Applicant’s arguments with respect to 103 Rejection have been fully considered but are moot and/or not persuasive.  

    PNG
    media_image4.png
    273
    741
    media_image4.png
    Greyscale

Examiner responds “test accounts” is broadly recited in the independent claim.  “Test” does not impact the functionally. The rejection relies on the combination of Takahashi and Lonowski for “test accounts.”  
Examiner’s interpretation of “account” is based on Applicant’s Spec ([0002] Providers of services such as audio, video and/or data services often restrict access to services based on what are referred to as user accounts. Account records often include information as to what services and/or level of services a particular user is entitled to receive with there normally being one account record per user.  [0003] Customer records are often used for billing as well as for controlling access to services.
See Takahashi, 0065- The license repository table 25 is used to manage information regarding software programs used by the employees. As shown in FIG. 4D, for each combination of employees and licenses, the license repository table 25 holds an employee ID which identifies the employee, an equipment ID of a personal computer or the like which the employee uses, a license code which identifies a software license used, and a usage number thereof.

    PNG
    media_image5.png
    262
    682
    media_image5.png
    Greyscale

Examiner interprets the records of employee and respective associated/linked information in the table as an account     Figure 4D- employee ID-equipment ID-license code-usage number; Examiner was not defining the account as “the user” (Examiner notes the combination statement in the 103 Rejection indicated the account “includes equipment ID”).  Examiner’s interpretation of “first type accounts” is based on the account, and those accounts including users associated to the same organizational code.  Employee ID’s are also associated an organizational code- Figure 4C.

    PNG
    media_image6.png
    210
    735
    media_image6.png
    Greyscale
          “Usage Number” is broadly described in the Spec-  0061 – “Test account 
usage information 244 includes information about the number of test accounts of a particular type were in use at a given time.”  							Based on the claim language, Examiner interprets usage number based on “the number of software programs actually installed in client terminals such as personal computers” (0054)  The “usage numbers” of the users (within the tables) are used to make purchasing decisions (Abstract, 0083).  

    PNG
    media_image7.png
    202
    716
    media_image7.png
    Greyscale

Examiner responds the installed program (indicating a usage number in Figure 4D) is included in the account. 

    PNG
    media_image8.png
    119
    707
    media_image8.png
    Greyscale

The installed program (indicating a usage number in Figure 4D) is included in the 
account.  As stated above, “Usage Number” is broadly described in the Spec, 0061.  The “usage numbers” are also used to make purchasing decisions (Abstract, 0083)  

    PNG
    media_image9.png
    165
    712
    media_image9.png
    Greyscale

	See Above - Examiner interprets the records of employee and respective associated/linked information in the table as an account     Figure 4D- employee ID-equipment ID-license code-usage number;

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
 Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-31 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, claims 1-31 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1, 15, and 20 includes limitations reciting functionality that manages an inventory of test accounts by:  
computing a first predicted needed number of first type test accounts based at least in part on a first test account usage number,
determining a first difference, said first difference being the difference between the first predicted needed number of first type test accounts and a first inventory number indicating a number of first type test accounts in an inventory of test accounts; 
and making a change to the number of first type test accounts in the inventory based on the determined first difference
which describe Mental Processes because the computing a predicted number, determining a difference between a predicted number and an inventory number, and making a change to the number of test account, amount to no more than performing observations or evaluations or judgments that can be practically performed in the mind.  Examiner adds that under BRI, making a change to a “number” under BRI can be performed in the mind. Examiner asserts, alternatively, the claims describe the fundamental economic practice of inventory management.  
Similarly, in claims 2-14, 16-19, the limitations describing making a change to the number of accounts, and the computing and determining steps further describe Mental Processes.  In claims 21-31, the limitations recite almost all descriptive data. As a result, claims 1-31 recite an abstract idea, under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claims 1, 15, and 20 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a memory, processor, computer readable medium, instructions.  When considered in view of the claim as a whole, Examiner submits that the processor, computer readable medium, and instructions, are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
With respect to monitoring test account usage data, storing test account usage information and an inventory of test accounts, and data updates, these elements are directed to retrieving and storing and amount to insignificant extrasolution data gathering/storing activities to the judicial exception.  
Examiner notes the test account management system recited in the added limitations generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h);
As a result, claims 1, 15 and 20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to the dependent claims, in Claims 2-14 and 16-18, the performing of a search in Claims 7 (retrieving data), monitoring of searches and search results in Claims 9-11 (retrieving data) of the account data and adding or deleting (updating data) in Claims 2-14 and 16-18 - amount to insignificant extrasolution gathering/storing activities to the judicial exception.  The “automatically” in Claims 4-6, 9, 18-19 is nothing more than applying the abstract idea with a generic computer component.  Claims 2-4, 16-18 do not include any further additional elements. Claims 21-31 are substantially all descriptive data and do not include further additional elements. As a result, 1-31 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1, 15, and 20 include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a memory, processor, computer readable medium, instructions.  Examiner submits that the memory, processor, computer readable medium, instructions do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f), and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   
Examiner further notes the test account management system recited in the added limitations generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h);
With respect to monitoring test account usage data, the elements for retrieving and storing data amount to well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(ll).
With respect to the dependent claims, in Claims 2-14 and 16-18, the performing of a search in Claims 7 (retrieving data), monitoring of searches and search results in Claims 10-11 (retrieving data) of the account data and adding or deleting (updating data) in Claims 2-14 and 16-18 amount to well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(ll) -.i. Receiving or transmitting data over a network, e.g., using the Internet to gather data,  iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;    The “automatically” in Claims 4-6, 9, 18-19 is nothing more than generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
In Claim 28, the limitation, “implementing an account checkout procedure” under BRI is well understood routine and conventional in view of Takahashi-when employees move sections within an organization and need to have an account created;  [0008] According to our study, under such circumstances, the following two methods are considered as a method for managing software licenses.  [0009] In the first method, the software is uninstalled from the personal computers of the ten moved persons, and software licenses are purchased for the section to which the persons have moved, in order to enable installation of the software. However, this method has the drawback that ten software licenses, which are not used any more in the original section, become useless. 
Claims 2-4, 13-14, and 16-18, 21-27, 29-31 do not include any further additional elements. As a result, Claims 1-20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong.  
Accordingly, Claims 1-31 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi (2001/0013024) in view of Lonowski (2008/0306786).  

In each of the claims in the prior art section, the language after “to” is directed to intended use and given limited patentable weight; 

Regarding Claim 1, Takahashi discloses: 
A method of automated test account management, (0026-computer processing, program, storage medium,) the method comprising:
monitoring, at an account management system including a memory and a processor  (0026-computer processing, program, storage medium), account usage of first type accounts to determine a first account usage number; (See Figure 4A, D –usage numbers; [0054] "Usage number": the number of software programs actually installed in client terminals such as personal computers.  
Examiner interprets the records of employee and respective associated/linked information as an account: Figure 4D- employee ID-equipment ID-license code-usage number; employee IDs are also associated to an organizational code (Figure 4C) 
0065-  “the license repository table 25 is used to manage information regarding software programs used by employees…”
“first type accounts” are those accounts with users having the same organizational code (Figure 4C)) 
storing in the memory account usage information and inventory of accounts (Figure 4A, D – indicating the usage number and holding number (inventory)
[0052] "Holding number": the total number of software licenses which the organization has purchased legally from an outside source.
[0054] "Usage number": the number of software programs actually installed in client terminals such as personal computers.)
operating the processor of the account management system to control the account management system to perform the steps of: (0026-computer processing, program, storage medium,)
computing, at the account management system, a first predicted needed number of first type accounts based at least in part on the first account usage number; (0085-0086- the license purchasing unit 19 calculates the usage number, specific to an organization)
determining a first difference, said first difference being the difference between the first predicted needed number of first type accounts and a first inventory number indicating a number of first type accounts in an inventory of accounts; (0085- calculates (the usage number-the holding number) in order to obtain a purchase number, specific to an organization)
making a change to the number of first type accounts in the inventory based on the determined first difference.  (0085-generates a purchase transaction, and sets it in the purchase transaction table 28. Further, the license purchasing unit 19 adds (making a change to inventory) the thus-calculated purchase number to the holding number in the corporate license table 27 (step S36).)
Takahashi does not explicitly state the accounts are “test” accounts.”  Examiner notes this difference is only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific type of account used (“test” account).  Further, the structural elements remain the same regardless of the type of account utilized.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.   
Examiner has applied art to expedite prosecution.
Lonowski identifies machines (“testers”) as license consumers ([0015] For purposes of the invention, the term "license consumer" refers to any equipment, machine, computer, or other physical device or software executing on a computer that includes one or more protected capabilities.
 0029-0030-suppose a manufacturing facility owns a number of integrated circuit testers (i.e., license consumers), but purchases fewer licenses than testers for certain protected capabilities that are known to be used only intermittently… The license management utility 120 may be configured to receive requests for licenses of a particular license type and manage the allocation of these licenses to the testers in an on-demand fashion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Lonowski’s testers (equipment) to Takahashi’s user accounts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The result would be predictable because Takahashi’s accounts include equipment IDs associated to employee ID’s and organizational codes and licenses codes and usage numbers (Figure 4D); thus, Takahashi’s accounts would become “test” accounts. 

Regarding Claim 2, Takahashi in view of Lonowski discloses: The method of claim 1, wherein computing a first predicted needed number of first type test accounts is further based on whether the first type test accounts correspond to a pending project underdevelopment or a previously deployed service.  (Figure 4D – license code, usage number; license previously deployed) 
		
Regarding Claim 5, Takahashi in view of Lonowskin discloses The method of claim 1, wherein making a change to the number of first type test accounts in the inventory based on the determined first difference includes: 
automatically generating at least some new first type test accounts; adding the automatically generated new first type test accounts to the inventory to decrease a difference between the number of first type test accounts in the inventory and the predicted needed number of first type test accounts.   (0085- calculates (the usage number-the holding number) in order to obtain a purchase number….Further, the license purchasing unit 19 adds (making a change to inventory) the thus-calculated purchase number to the holding number in the corporate license table 27 (step S36).))

Regarding Claim 6, Takahashi in view of Lonowskin discloses The method of claim 1, wherein making a change to the number of first type test accounts in the inventory based on the determined first difference includes: 
automatically modifying at least some test accounts which are not first type test accounts to become first type test accounts by including account features present in said first type test accounts to thereby create additional first type test accounts; and including the additional first type test accounts in said inventory to thereby increase the number of first type test accounts in said inventory and decrease a difference between the number of first type test accounts in the inventory and the predicted needed number of first type test accounts.  (0007-0010- in the 0009 example, the licenses are being purchased for persons changing sections in an organization; the new organizational code for the employee ID would be the modified account features  (Figures 4B-C)
[0007] Specifically, the following problems have arisen. In the following illustrative scenario, it is assumed that a certain section purchased twenty licenses of a piece of software A, and after receipt of a license certificate from a vendor, the software was installed in twenty personal computers. Subsequently, ten persons were moved to another section together with their personal computers, i.e., ten of the twenty personal computers were moved to another section due to an organizational change.
[0008] According to our study, under such circumstances, the following two methods are considered as a method for managing software licenses.
[0009] In the first method, the software is uninstalled from the personal computers of the ten moved persons, and software licenses are purchased for the section to which the persons have moved, in order to enable installation of the software. However, this method has the drawback that ten software licenses, which are not used any more in the original section, become useless.)

Regarding Claim 7, Takahashi in view of Lonowskin discloses The method of claim 3, further comprising: prior to monitoring test account usage of first type test accounts, identifying first type test accounts by performing a search on said inventory to identify test accounts including a first set of user selected search inputs. 
Abstract-An inventory information collecting unit automatically collects inventory information including inventory information regarding software installed in each of a plurality of computers within an organization. A usage-state information collecting unit updates a software license usage number which represents the number of software licenses used in each section of the organization
 [0080] -tracking specific “software licenses” in “organization codes”
… By use of the license application entry screen 22, an organization code and a request number of each software license needed are input (steps S12 and S13). After confirming that the input information is proper, the license requesting unit 23 updates the request-number column of the organization license table 26 on the basis of the input information (step S14).	

Regarding Claim 8, Takahashi in view of Lonowskin discloses The method of claim 7, wherein said user selected search inputs include at least two of a project, billing instance, provisioning method and franchise. [0080] software licenses (billing instances) in specific organizations (franchise)

Regarding Claim 12, Takahashi in view of Lonowskin discloses The method of claim 11, further comprising monitoring test account usage of second type test accounts to determine a second test account usage number; computing a second predicted needed number of second type test accounts based at least in part on the second test account usage number; determining a second difference, said second difference being the difference between the second predicted needed number of second type test accounts and a second inventory number indicating a number of second type test accounts in an inventory of test accounts; and making a change to the number of second type test accounts in the inventory based on the determined second difference.   (See Claim 1 Above, all citations – the “second type accounts” are interpreted as those accounts associated to a different organizational code) 

Regarding Claim 13, Takahashi in view of Lonowskin discloses The method of claim 12, wherein computing a second predicted needed number of second type test accounts is further based on whether the second type test accounts correspond to a pending project underdevelopment or a previously deployed service.42 (Figure 4D – license code, usage number; license previously deployed)

Regarding Claim 14, Takahashi in view of Lonowskin discloses The method of claim 12 wherein said second type test accounts are accounts which satisfy a second set of test account features, said second set of test account features being different from the first set of test account features.  (under BRI, “which satisfy” means having a “value” for a feature/characteristic; In Figure 4A-D, Figure 10A-D – different sections of organization having “0’s” in some categories and others have a value (ex. request number, corrected request number, usage number, pre-installed, managed by section, others); these categories are interpreted as the different features) 

Claims 15-19 stand rejected based on the same citations and rationale as applied to Claim 1-5, respectively

Claim 20 stand rejected based on the same citations and rationale as applied to Claim 1.

Regarding Claim 21, Takahashi discloses: The method of claim 1, wherein the first type test accounts are accounts used “to manage information regarding software programs used by the employees” and which include service entitlement information. (0065, Figure 4D)
Takahashi does not explicitly state: the use is “in testing.” Lonowski discloses
license and license consumer information (account data) to “validate” a license consumer (ie. machine for testing) when it is powered on  (0023-0024, 0029- Under BRI, Examiner interprets the validating a testing machine’s account data when powering it on as using the account data “in testing” (See Underlined Below))  
[0023] The license management utility 120 may include a license purchase utility 122 which handles the purchasing and validation of the license purchase information 142, and which may itself generate, or work with another utility to generate, a license and an associated protected capability activation key 144 which may be used to enable the licensed protected capability in a given license consumer 130a, 130b, 130n. The newly generated license and associated license consumer information is stored in the license database 110 (account information).  
[0024] The license management utility 120 may also include a license registration utility 124 that automatically registers, and validates, existing licenses 131 of license consumers 130a, 130b, 130n with the license management utility 120. For example, when a license consumer 130a, 130b, 130n comes online (such as at power up or during a reboot process), the license consumer may contact the license management utility 120. The license registration utility 124 validates any licenses previously purchased for the license consumer and ensures that they are registered and recorded in the license database 110. Thus, when a license consumer 130a, 130b, 130n is first purchased, the seller may configure the license consumer with purchased capability. The particular configuration may store license information associated with the required licenses for the configured protected capability within the license consumer itself (for example, in non-volatile memory 133), or may store it at a remote site such as the manufacturer's registration site (which may be accessed by the license registration utility 124). When the user brings the purchased license consumer 130a, 130b, 130n online for the first time, the user may manually register the machine with the license management utility 120. In this regard, the user may access a regn dialog in the GUI presented at a workstation 140a, 140b, 140n, which interfaces with the license registration utility 124 to effect registration of the purchased licenses for the particular license consumer in the license database 110. …” It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takahashi’s account use to include Lonowski’s validation for testing equipment (ie. using account data “in testing”), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   

Regarding Claim 22, Takahashi discloses:The method of claim 21, wherein said service entitlement information in first type test accounts indicates the right to receive at least one of a video service, an audio service or a data service. (Figure 11 – names of software (at least a data service)) 

Regarding Claim 25, Takahashi discloses: The method of claim 24, wherein said first type test account includes service entitlement information indicating the right to receive at least one of a video service, an audio service or a data service which is provided by a network device. (Figure 4D,G-employee ID, equipment ID, license code (indicating right to receive the license)) 

Regarding Claim 26, Takahashi discloses:The method of claim 24, wherein the first test account usage number indicates a number of first type test accounts checked out for use during a first time period. [0054] "Usage number": the number of software programs actually installed in client terminals such as personal computers.;). Takahashi does not explicitly state the use is “in testing”:  Lonowski discloses an account used in testing:  (0023-0024, 0029- Under BRI, Examiner interprets the validating a testing machine when powering it on using account data as a use “in testing”)  
[0023] The license management utility 120 may include a license purchase utility 122 which handles the purchasing and validation of the license purchase information 142, and which may itself generate, or work with another utility to generate, a license and an associated protected capability activation key 144 which may be used to enable the licensed protected capability in a given license consumer 130a, 130b, 130n. The newly generated license and associated license consumer information is stored in the license database 110 (account information).  
[0024] The license management utility 120 may also include a license registration utility 124 that automatically registers, and validates, existing licenses 131 of license consumers 130a, 130b, 130n with the license management utility 120. For example, when a license consumer 130a, 130b, 130n comes online (such as at power up or during a reboot process), the license consumer may contact the license management utility 120. The license registration utility 124 validates any licenses previously purchased for the license consumer and ensures that they are registered and recorded in the license database 110. Thus, when a license consumer 130a, 130b, 130n is first purchased, the seller may configure the license consumer with purchased capability. The particular configuration may store license information associated with the required licenses for the configured protected capability within the license consumer itself (for example, in non-volatile memory 133), or may store it at a remote site such as the manufacturer's registration site (which may be accessed by the license registration utility 124). When the user brings the purchased license consumer 130a, 130b, 130n online for the first time, the user may manually register the machine with the license management utility 120. In this regard, the user may access a regn dialog in the GUI presented at a workstation 140a, 140b, 140n, which interfaces with the license registration utility 124 to effect registration of the purchased licenses for the particular license consumer in the license database 110. …” It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takahashi’s account use to include Lonowski’s validation for testing equipment (ie. using account data “in testing”), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   

Regarding Claim 27 Takahashi discloses: The method of claim 24, wherein the processor is further configured to performing the step of: limiting use of individual first type test accounts to a single person at a given time. (Figure 4D - 1 employee ID: equipment ID, license code)

Regarding Claim 28, Takahashi discloses:The method of claim 27, wherein limiting use of individual first type test accounts to a single person at a given time includes implementing a test account check out procedure.  (See Claim 1 Combination Statement;  0009-software allocated to individuals when they move sections; the software is uninstalled from the personal computers of the ten moved persons, and software licenses are purchased for the section to which the persons have moved, in order to enable installation of the software (part of check out).) 

Regarding Claim 31, Takahashi discloses: The method of claim 1, wherein the first type test accounts include customer name information and service entitlement information indicating a network based service or network based services to which a user of the corresponding first type test account is entitled to receive, the customer name information being different from one first type account to another first type account. (Figure 4D-Employee ID, License Code) 

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi (2001/0013024) in view of Lonowski (2008/0306786) in view of Watts (2012/0304248)

Regarding Claim 3, Takahashi in view of Lonowskin discloses The method of claim 1. Takahashi does not explicitly state: wherein making a change to the number of first type test accounts includes deleting test accounts.
Watts discloses “retiring” or “cancelling” entitlement information in maintenance record in response to surplus licenses
(8. Retire or Reallocate Surplus Software Licenses
[0177] After the baseline compliance audit or a subsequent self-audit, Brigitte identifies a number of software titles that are over licensed (i.e. proof of purchase counts far exceed the count of software installed). After ensuring that over licensing cannot be resolved by reconciling errors in proof of purchase or configuration scanning/inventory data, Brigitte generates reports identifying one or more of, but not limited to:
a) surplus software licenses that can be cancelled (e.g. subscription-based licenses) or returned for rebate, refund or credit; b) surplus software that can be assigned to fulfill new or open requests without ordering additional licenses; c) surplus software that can be removed from existing support and maintenance agreements, or can be removed from support and maintenance due for imminent renewal; and d) surplus software licenses that can be removed from license agreements due for imminent renewal. (interpreted as deleting test accounts).
[0178] Brigitte Dee shares her findings and works with Penny Pinchar, the
IT Procurement Manager, to reduce software license and support costs;   Examiner interprets “reduce software license and support costs” as the removal of the licenses from the existing or future licensing agreements
Figure 3 (320), 0079- A second storage element 320 stores contract records.  
[0084] A module for inputting data to the second storage element 320 is a user interface for manual input 325. The user interface for manual input 325 enables inputting of data related to the entitlement of the licensee. The data related to the entitlement of the licensee may include volume agreements and/or software support and maintenance agreements) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takahashi’s in view of Lonowski’s changes to include Watt’s deletions, helping track current entitlement information, helping reduce  “surplus” licenses in response to licenses exceeding installations (0177-0178)
Takahashi discloses: said first type test accounts are accounts which satisfy a first set of test account information requirements.  (Figure 4D – License Code)

Regarding Claim 4, Takahashi discloses The method of claim 1. Takahashi does not explicitly state: wherein making a change to the number of first type test accounts in the inventory based on the determined first difference includes automatically deleting at least some first type test accounts to decrease a difference between the number of first type test accounts in the inventory and the predicted needed number of first type test accounts.   
Watts discloses “retiring” or “cancelling” entitlement information in maintenance record in response to surplus licenses
 (8. Retire or Reallocate Surplus Software Licenses
[0177] After the baseline compliance audit or a subsequent self-audit, Brigitte identifies a number of software titles that are over licensed (i.e. proof of purchase counts far exceed the count of software installed). After ensuring that over licensing cannot be resolved by reconciling errors in proof of purchase or configuration scanning/inventory data, Brigitte generates reports identifying one or more of, but not limited to:
a) surplus software licenses that can be cancelled (e.g. subscription-based licenses) or returned for rebate, refund or credit; b) surplus software that can be assigned to fulfill new or open requests without ordering additional licenses; c) surplus software that can be removed from existing support and maintenance agreements, or can be removed from support and maintenance due for imminent renewal; and d) surplus software licenses that can be removed from license agreements due for imminent renewal. (interpreted as deleting test accounts).
[0178] Brigitte Dee shares her findings and works with Penny Pinchar, the
IT Procurement Manager, to reduce software license and support costs;   Examiner interprets “reduce software license and support costs” as the removal of the licenses from the existing or future licensing agreements
Figure 3 (320), 0079- A second storage element 320 stores contract records.  
[0084] A module for inputting data to the second storage element 320 is a user interface for manual input 325. The user interface for manual input 325 enables inputting of data related to the entitlement of the licensee. The data related to the entitlement of the licensee may include volume agreements and/or software support and maintenance agreements;
Examiner interprets automatic as in response to the computer input)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takahashi’s in view of Lonowski’s changes to include Watt’s deletions, helping track current entitlement information, helping reduce “surplus” licenses in response to licenses exceeding installations (0177-0178)

Claims 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi (2001/0013024) in view of Lonowski (2008/0306786) in view of DeCarlo (2004/0098375).

Regarding Claim 9, Takahashi in view of Lonowskin discloses: The method of claim 1, further comprising: Takahashi in view of Lonowskin does not disclose, However, DeCarlo discloses:
 monitoring searches to detect an unsatisfied search for a first type test account, said unsatisfied search going unsatisfied due to a lack of an available first type test account including a first element requested in the unsatisfied search due to said first element not being included in available first type test accounts; (0021, Figure 2 – querying to determine no user account)
and in response to identifying the search for a first type test account that goes unsatisfied due to a lack of an available first type test account including an element which is not included in available first type test accounts: automatically generating at least one first type test account that will satisfy said unsatisfied search;  [Charter-2_CHTR-2017-34] adding the automatically generated at least one first type test account that will satisfy said unsatisfied search to said inventory.(0021 – creating user account in method)
[0021] An example of a method 20 employing the creation and maintenance of user accounts is shown in FIG. 2.  At 12, a domain name search request is 
initiated as a domain name registrar's web site.  At 14, a domain name search 
request is monitored and a database is created with the domain names searched.  
At 22 a query is made regarding whether or not the user has a pre-existing account.  If the user has an account, the database containing the domain names 
searched by the user is linked to the user's account, as shown at 24.  If the 
user does not have an account, the user is asked if he or she would like to 
create an account, as shown at 26.  If the user does not want to create an 
account, as shown at 28, the data maintained in the database may be discarded 
or saved in a general database as described above.  If the user chooses to create an account, the database is linked to the user's account, as shown at 24.  Once the database is linked to the user's account, whether new or preexisting, the status of the domain names in the database is automatically queried at periodic intervals, as shown at 16.  At 18, once a response indicating that one or more of the domain names is available is received, the user is notified.  The method may provide means for the user to register the domain name, as described above.) 
Takahashi is directed to managing user licenses in an organization (0003-0005)
DeCarlo teaches: autonomic domain status monitor and updating domain name statuses at periodic intervals (0016, Figure 7).  The domain names requested are saved in a user account with different settings and options (Figure 7, 0020, 0024-0025, 0030) Examiner notes DeCarlo is reasonably pertinent to managing test customer accounts because a created account associated to a user would enable the querying a domain name registrar (as a service).  										Takahashi does not teach: monitoring searches to detect an unsatisfied search for a first type test account, said unsatisfied search going unsatisfied due to a lack of an available first type test account including a first element requested in the unsatisfied search due to said first element not being included in available first type test accounts; and in response to identifying the search for a first type test account that goes unsatisfied due to a lack of an available first type test account including an element which is not included in available first type test accounts: automatically generating at least one first type test account that will satisfy said unsatisfied search;  	
DeCarlo teaches querying a user for whether a particular user has an account, and if the user has no account, prompting a user to create an account, linking the domain names to the account, and automatically querying a domain name register at periodic intervals (0021-  At 22 a query is made regarding whether or not the user has a pre-existing account…If the user does not have an account, the user is asked if he or she would like to create an account, as shown at 26…If the user chooses to create an account, the database is linked to the user's account, as shown at 24.  Once the database is linked to the user's account, whether new or preexisting, the status of the domain names in the database is automatically queried at periodic intervals, as shown at 16.  At 18, once a response indicating that one or more of the domain names is available is received, the user is notified.
DeCarlo shows monitoring searches to detect an unsatisfied search for a test account with a first element requested; and in response automatically generating the test account that will satisfy said unsatisfied search, was known in the prior art at the time of the invention. 	 
 As in DeCarlo, it is within the capabilities of one of ordinary skill in the art to monitor searches to detect an unsatisfied search for a test account with a first element requested; and in response automatically generating the test account that will satisfy said unsatisfied search, with the predicted result of providing a test account that is requested by searches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added monitoring searches to detect an unsatisfied search for a test account with a first element requested; and in response automatically generating the test account that will satisfy said unsatisfied search, as in the improvement discussed in DeCarlo within Takahashi’s in view of Lonowski managing of user licenses.

Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi (2001/0013024) in view of Lonowski (2008/0306786) in view of How (2005/0160183).

Regarding Claim 10, Takahashi in view of Lonowskin discloses The method of claim 1. Takahashi does not explicitly state. However, How, directed to Tunnel Broker Management, teaches: 
further comprising: monitoring search results for a period of time; determining which test accounts fail to satisfy any searches for a period of time; and deleting or modifying at least some test accounts in said inventory that fail to satisfy any searches for the period of time.  (Figure 6, Figure 3, [0055] A similar procedure can be used for the account expiry timer in FIG. 3 (step s10), where the user is sent daily warnings by e-mail when the countdown drops below a predetermined threshold and unused accounts deleted when the countdown reaches zero.  These measures ensure that the tunnel server maintains only those tunnels and accounts that are in use.  The user's /128 tunnel end point addresses and any allocated /64 or /48 address blocks are maintained for a short period, e.g., 1 month, after the deletion of their account, for use should the user wish to reactivate their account.  After this period, the addresses are returned to the pool of available address blocks.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the deletion of an account while maintaining 128 tunnel end point addresses and any allocated /64 or /48 address blocks, as in the improvement discussed in How within Takahashi’s in view of Lonowski management of accounts, ensuring only those accounts that are in use are maintained (0060). 

Regarding Claim 11, Takahashi in view of Lonowskin discloses The method of claim 10. Takahashi in view of Lonowskin does not explicitly state.  However, How discloses: wherein deleting or modifying at least some test accounts that fail to satisfy any searches for the period of time includes: modifying the contents of at least one test account determined to fail to satisfy any searches for a period of time to include a set of elements which will satisfy at least one previously conducted search.  (Figure 6, Figure 3, [0055] – after deleting (or modifying) an unused account, the account is still associated to 128 tunnel end point addresses and any allocated /64 or /48 address blocks
0055 - A similar procedure can be used for the account expiry timer in FIG. 3 (step s10), where the user is sent daily warnings by e-mail when the countdown drops below a predetermined threshold and unused accounts deleted when the countdown reaches zero.  These measures ensure that the tunnel server maintains only those tunnels and accounts that are in use.  The user's /128 tunnel end point addresses and any allocated /64 or /48 address blocks are maintained for a short period, e.g., 1 month, after the deletion of their account, for use should the user wish to reactivate their account.  After this period, the addresses are returned to the pool of available address blocks.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the deletion (modifying) of an account while maintaining 128 tunnel end point addresses and any allocated /64 or /48 address blocks (associated to the account), as in the improvement discussed in How within Takahashi’s in view of Lonowski’s management of accounts, ensuring an account may still be reactivated (0060).

Claims 23-24, 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi (2001/0013024) in view of Lonowski (2008/0306786) in view of Applicant’s Spec. 

Regarding Claim 23, Takahashi discloses: The method of claim 21 but does not explicitly state: Spec 0003 discloses: wherein the first type test accounts are accounts used for testing a new service prior to the new service being made available to normal paying customers. (0003- In order to test features in as close to real conditions as possible, customer records corresponding to one or more fictitious users are often created so that testers can access services under the name/account of the fictitious user and experience what an actual customer is likely to experience when trying to access a service… (interpreted as testing a new service prior to the new service being made available to normal paying customers)) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takahashi’s accounts in view of Lonowski to include Spec’s “accounts used for testing a new service prior to the new service being made available to normal paying customers” since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 24, Takahashi discloses:The method of claim 21, wherein the first type test accounts are accounts used for testing a service which is not yet deployed.  Spec discloses: (0005 - Often the reason for testing using accounts is to test new services or offerings which correspond to a new combination of services (not yet deployed)) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takahashi’s accounts in view of Lonowski to include Spec’s “accounts used for testing a service which is not yet deployed” since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 29, Takahashi discloses:The method of claim 1, where the first type test accounts are fictitious customer accounts. Spec discloses this limitation (0003- In order to test features in as close to real conditions as possible, customer records corresponding to one or more fictitious users are often created so that testers can access services under the name/account of the fictitious user and experience what an actual customer is likely to experience when trying to access a service… (testing a new service prior to the new service being made available to normal paying customers)) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takahashi’s accounts in view of Lonowski to include Spec’s “fictitious customer accounts” since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 30, Takahashi discloses: The method of claim 29, wherein the first type test accounts include information “used to manage information regarding software programs used by the employees” (0065) said information included in one of the first type test accounts including name, address, and entitlement information, said entitlement indicating which service or services the user of said one of the first type test accounts is entitled to receive.  (Figure 4D – employees in same “organization code” (Figure 4C) have accounts that include: name (employee ID), address (Equipment ID is interpreted as an address in view of software inventories being collected from each device (See 0091-0093), and entitlement information (License Code)) Takahashi does not explicitly state the account information as, “the same type of information included in actual customer service accounts” (Under BRI, “same type of information” is interpreted as used for the same purpose)  Applicant’s Spec discloses customer account records used for billing and controlling access to services (0002-0003- “Providers of services such as audio, video and/or data services often restrict access to services based on what are referred to as user accounts. Account records often include information as to what services and/or level of services a particular user is entitled to receive with there normally being one account record per user…Customer records are often used for billing as well as for controlling access to services”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takahashi’s account information in view of Lonowski to include Spec’s “actual customer service account information”, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 										2021/0089658   “Evaluating Data Access Signature Of Third-party Applications” – 
0080- The sandbox 1330 may also include a plurality of test accounts 1336, which may be created for testing purposes. The test accounts 1336 may, for example, contain fake or partially fake account data which may be provided to third-party applications that request access to account data from the protected data resource 150.		2019/0007506   “ANALYZING TRACKING REQUESTS GENERATED BY CLIENT DEVICES INTERACTING WITH A WEBSITE” 
 (0073- the website crawler 255 may use a test account to interact with the content publishing website 130 and identify web pages including product search web pages, web pages that allow user to add products to a shopping cart, web pages that allow a user to checkout)
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623